Case 1:15-cv-08278-Rl\/|B-Kl\/|W Document 107 Filed 10/05/18 Page 1 of 3 Page|D: 3383

Troutman Sanders LLP

875 Third Avenue t;'_" U :__- h n l
New York, New York 10022
sa riders

t|'OUthD.COm

Amanda Lyn Genovese

October 5, 2018

Hon. Renee Bumb, U.S.D.J.

United States District Court, District of New Jersey
l\/lartin Luther King Bui|ding & U.S. Courthouse

50 Walnut Street

Newark, NJ 07101

Re: Dautrich v. Nationstar Mortgage LLC, et al.
Civil Action No.: 1:15-cv-8278-RMB-KMW
Response to Magistrate Jque Karen M. Wi||iams’ Order at Dkt. 90

Dear Judge Bumb:

This firm represents Defendant Nationstar Mortgage LLC (“Nationstar”) in the above-
referenced matter. Yesterday, |Vlagistrate Judge Karen |V|. Williams issued an order (the “Order")
concerning witnesses for trial and, with respect to Nationstar, deferred a determination as to
whether a corporate representative different than the Ru|e 30(b)(6) witness deposed on behalf of
Nationstarl l\/ls. Crystal C|opton (“l\/ls. C|opton"), can testify at tria|. We submit this short letter in
response to the Order and, in addition, to inform the Court that we will be fully prepared to discuss
this issue at the hearing on October 12, 2018.

As background, l\/|s. Clopton was previously deposed by Plaintiffs’ counsel as Nationstar’s
designated corporate representative in her capacity as Nationstar’s Rule 30(b)(6) witness. At
this time, however, l\/ls. Ciopton is no longer employed by Nationstar and, as such, Nationstar is
prepared to produce l\/lr. A.J. Loll (“|\/|r. Loll”) to testify at trial on behalf of Nationstar, in place of
l\/ls. C|opton, without an additiona|, unnecessary deposition

Nationstar submits to the Court that no party will be prejudiced by Mr. Loll testifying on
behalf of Nationstar. l\/ls. C|opton was never individually involved with Plaintiffs’ mortgage |oan,
the issues surrounding Plaintiffs’ Fair Debt Collection Practices Act (“FDCPA”) claim and/or tort
claim and, as such, was not a factual witness with regard to any specific knowledge she had
pertaining to the remaining circumstances at issue in this case. Nationstar merely seeks to allow
l\/lr. Loll to testify as its corporate representative at trial. Nationstar knows of no law, based upon
the facts at hand, that would preclude l\/lr. Loll for testifying as the corporate representative

ln Pedroza v. Lomas Auto Ma//, /nc., No. 07-0591, 2009 U.S. Dist. LEX|S 46552 (D.N.l\/|.
Apr. 6, 2009), a corporate defendant indicated that it might need to substitute its representative
at trial in place of its prior corporate designee at its Ru|e 30(b)(6) deposition Plaintiffs asked the

Case 1:15-cv-08278-Rl\/|B-Kl\/|W Document 107 Filed 10/05/18 Page 2 of 3 Page|D: 3384

october5,2018 ""_
Pagez r_¢..»\,étmt.~..n'

sanders

 

court, not to disallow the substitution, but to prevent the new representative from contradicting the
earlier deposition testimony. The court rejected the Plaintiff’s approach, holding that Rule 30(b)(6)
testimony is "|ike other testimony[]" that can be “controverted or explained by the party”:

Ru|e 30(b)(6) requires organizations to designate representatives to speak for
them. Absent [R]u|e 30(b)(6), organizations would have no voice, being legal
abstractions, or else speak in a cacophony of disparate statements, given the
many people that make up most organizations Nothing in [R]ule 30(b)(6)’s
|anguage, however, indicates that, aside from officially speaking for the
organization, the representatives testimony is somehow treated differently than
others' testimony. Any fact witness may say one thing at a deposition and another
at tria|. lf [R]ule 30(b)(6) meant for corporate representatives to be treated
differently than other witnesses, presumably the rule would have said so. . . .
Should [this defendant] end up with a new representative and should have
representatives testimony begin to veer away from what Kunz saidl . . . [p]laintiffs
have the means to impeach the new representative This safeguard is sufficient

2009 U.S. Dist. LEX|S 46552, at *25 (footnote omitted). |n allowing the testimony, the court
concluded that this corporate defendant “wi|| have to live with the consequences of two witnesses
telling two different stories.” /d.

|n the same |ight, in Ruth v. A.O. Smith Corp., No. 04-18912, 2006 U.S. Dist. LEXlS 7361,
at *28-30 (N.D. Ohio Feb. 27, 2006), the court found that changing corporate witnesses for trial is
forbidden only when a party first provides a non-responsive 30(b)(6) deponent and later tries to
call a more-responsive witness at trial that courts have excluded the witness--which is not, nor
has it been suggested, the case here ln Ruth, the defendant sought to offer a new representative
as its corporate witnesses at trial--someone other than who had been deposed as the Ru|e
30(b)(6) designee. The plaintiff argued that doing such was unfair and inappropriate and that
being forced to impeach the corporate designee at trial with the prior Ru|e 30(b)(6) testimony will
be confusing to the jury. The court disagreed and held that:

Generally, testimony from a 30(b)(6) witness can be contradicted or used for
impeachment at tria|, just like any other deposition testimony; it is only when a
party first provides a non-responsive 30(b)(6) deponent and later tries to call
a more-responsive witness at trial that courts have excluded the witness.
According|y, Hobart may call l\l|cC|el|an at tria|, with the understanding that Ruth
may: (1) proffer Sabe|'s deposition testimony in Ruth's case-in-chief; (2) adduce
the fact that l\l|cC|el|an was not designated until after Sabe| had testified; and (3)
use Sabel's testimony for any other relevant purpose (inc|uding impeachment of
|V|cC|e||an).

ld., at *30 (emphasis added).

Case 1:15-c-v- -0-8278 Rl\/|B- Kl\/|W Document 107 Filed 10/05/18 Page 3 of 3 Page|D: 3385
October§, 2018 t,»-,-QU‘;-- _._ --_l
i` “-...i-' € ”3».. '

Page 3 . -
Sanclers

 

As with Ruth, there is no suggestion (nor has there been any insinuation) that Nationstar
produced a non-responsive witness at its Rule 30(b)(6) deposition To the extent that counsel
wishes to impeach or cross examine lVlr_ Loll based upon the Rule 30(b)(6) testimony (to the
extent they believe I\/|r. Lo||’s testimony to be inconsistent therewith), the safeguard of cross
examination and impeachment, as specifically recognized by the courts, sufficiently protects
counsel and Plaintiffs. See Nationa/ Credit Union, Administration Board v. Cumis /nsurance
Society, /nc., No. 1‘|-1739, 2015 U.S. Dist. LEX|S 147597 (N.D. Ohio Oct. 30, 2015) (ho|ding
under similar arguments that “[u]nder these circumstances, the Court is not inclined to bar l\/ls.
l\/|artin from testifying at trial on the basis that l\/ls. l\/lurphy’s testimony was non-responsive Of
coursel to the extent Plaintiff’s damages evidence at trial contradicts the testimony offered during
the Rule 30(b)(6) deposition, Cumis can use that deposition testimony for impeachment purposes
However, to the extent evidence offered at trial merely clarifies and updates the testimony offered
during the Rule 30(b)(6) deposition, “no rule of evidence or civil procedure requires its exclusion
on that basis alone.”) (citation omitted).

ln short, l\/|r. Lo|| should be permitted to testify as Nationstar’s corporate representative at
tria|, in place of |\/ls. C|opton7 without the need for an additiona|, unnecessary deposition, Again,
we wi|| be prepared to discuss this issue with Your Honor at the hearing on October 12, 2018.

We thank Your Honor for your consideration of this matter.

Respectf wl?submitted
/ /_7 /.j

/ Arrraé‘.ta Lyn Genovese

/'

Cc: A|| Counse| of Record (via ECF)

